Case 3:18-cv-14862-AET-ZNQ Document 53 Filed 07/17/20 Page 1 of 1 PageID: 584




Mail: P. O. Box 5231, Princeton, NJ 08543-5231
Princeton Pike Corporate Center
997 Lenox Drive
Lawrenceville, NJ 08648-2311
Tel (609) 896-3600 Fax (609) 896-1469
www.foxrothschild.com


WAYNE E. PINKSTONE
Direct No: 609.895.7063
Email: WPinkstone@FoxRothschild.com


July 17, 2020

VIA ECF
Honorable Zahid N. Quraishi, U.S.M.J.
Clarkson S. Fisher Building
& U.S. Courthouse
402 East State Street
Trenton, NJ 08608

Re:       Lefkowitz. et al., v. Westlake Master Assoc., Inc., et al.
          Civil A. No. 3:18-cv-14862-AET-ZNQ

Dear Judge Quraishi:

I am in receipt of Your Honor’s Text Order scheduling a telephone settlement conference for
August 13, 2020, at 10:30 a.m. I am scheduled for vacation the week of August 10, 2020, and
respectfully request that, if possible, the conference be rescheduled for another date in August. I
have conferred with Plaintiff’s counsel, Greg Bevelock, and the parties are available on August
18, 19 or 21 for the conference.

Respectfully submitted,



Wayne E. Pinkstone

cc: Counsel of Record (via ECF)
